Citation Nr: 1733388	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-42 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Chisholm Chisholm & Kilpatrick, Attorneys


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that continued the Veteran's evaluation for his service connected PTSD at a 50 percent evaluation.

The Board remanded the issues on appeal for additional development in August 2013.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working. In this case, the record raises a TDIU issue, as the Veteran reported that he has not returned to work after retiring in 1996 due to problems associated with his service-connected PTSD.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's service-connected PTSD does not meet the schedular criteria under 38 C.F.R. § 4.16 (a), and the criteria for referral for extraschedular consideration are not met.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130 Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a schedular TDIU are not met, and referral to the Director of Compensation Service for extraschedular consideration is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

In August 2013, the Board remanded the Veteran's claim for additional evidentiary development.  The Board instructed the RO to contact the Veteran and request that he provide the names and addresses of any health care providers who had treated him for PTSD since 2011, then contact any identified facility, including the VA facility in San Juan, Puerto Rico, and the Vet Center in Ponce, Puerto Rico, to obtain all available treatment records.  The RO was directed to then afford the Veteran a VA examination for PTSD, which was to specifically note the level of social and occupational impairment PTSD caused the Veteran, provide a GAF if possible, and indicate what, if any, impact PTSD had on his employability.  The RO obtained updated VA and private treatment records and associated them with the Veteran's claims file, and the Veteran was afforded a VA examination for PSTD in September 2015.  While the September 2015 VA examiner did not assess a GAF score, the examiner did provide a thorough description of the Veteran's current symptomatology sufficient to allow the Board to determine the current severity of the Veteran's service-connected PTSD.  Thus, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist the Veteran.  Identified post-service treatment records and lay statements have been obtained and associated with the record.  In a December 2015 letter, the Veteran's attorney informed the RO that the Veteran's SSA records were unavailable.  The Veteran was afforded VA examinations in March 2009, June 2011, and September 2015.  In a March 2016 letter the Veteran's attorney argued that the September 2015 VA examination was inconsistent and insufficient for adjudication, and therefore should be ignored by VA.  The attorney's argument as to the adequacy of the September 2015 VA examination will be addressed below.  However, even assuming that the September 2015 VA examination was inadequate, the Board has carefully reviewed the other VA and private examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

Accordingly, the Board will address the merits of the claim.

III.  Increased Rating for PTSD

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).
A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  

The Board notes that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  The Board observes that the DSM-IV provides GAF scores, but the DSM-5 does not.  However, the Board will continue to consider the GAF scores provided during the course of the appeal.

	Factual Background

The Veteran contends that he is entitled to an increased rating in excess of 50 percent disabling for his service-connected PTSD.

In a VA progress notes dated in August and September 2008 the Veteran was noted to be alert, oriented, focused, and his thought process was good.  

In a March 2009 VA examination the Veteran reported he had a good relationship with his wife.  He stated he had some arguments with his neighbor over loud music, but after speaking with the neighbor it had been better.  He reported spending most of his time at home, but received visits from his family and his wife's family as well as attending Vet Center group meetings weekly.  The Veteran reported that he was able to maintain a job and perform after military service because he kept his mind occupied, but once his job ended the symptoms became persistent and affected his functioning at a personal family and social level.  He stated that had experienced problems at home, but his wife always supported and tolerated him until he finally got professional help.  The Veteran stated that he had no history of suicide attempts and no history of violence or assaultiveness.  The examiner noted that the Veteran was clean, neatly groomed, and casually dressed.  He was alert, aware of the interview, and in full contact with reality.  The examiner observed that the Veteran was somewhat anxious and apprehensive, but cooperative.  His speech was spontaneous, clear, and coherent.  His affect was appropriate, and he was oriented to person, time, and place.  The examiner noted that the Veteran had an overabundance of ideas and was preoccupied with one or two topics.  The Veteran reported no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, or panic attacks, though he did experience sleep disturbances.  At the time of the examination, the Veteran had no suicidal or homicidal ideation.  He was able to maintain minimum personal hygiene and had no issues with the activities of daily living.  His memory was normal.  The examiner described the Veteran's symptoms as recurrent and intrusive distressing recollections, physiological reactivity on exposure to internal or external cues, avoidance behaviors, difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  The examiner found that the Veteran was competent to handle finances.  The examiner assessed a GAF of 60, and opined that there had been no change in the Veteran's condition since a VA examination conducted in 2007.

In a March 2009 private medical opinion, Dr. A.M.T. reported that the Veteran was intolerant to noises and groups of people, could not concentrate, had very interrupted sleep with recurrent dreams about Vietnam experiences, and had no interest in social relations.  The physician noted that when his wife was not at home, the Veteran stayed alone and mostly inactive.  According to the doctor's report, the Veteran had been unable to resume any work since 1996, even though he had a bachelor's degree, due to his emotional disorder.  The Veteran was unable to sustain a routine, forgot instructions, had no drive, and no motivation.  The doctor reported that the Veteran's psychomotor activity was decreased, but he presented with at startle response.  The Veteran avoided noises and community activities, his mood was depressed and anxious, his affect was restricted, and he was hopeless.  The Veteran reported that during the day time he listened to voices calling his name or doors closing, but the doctor reported that he was not hallucinating during the interview.  The doctor diagnosed PTSD and assessed a GAF score of 50.

In VA progress notes dated in June 2008 through February 2010 the Veteran reported symptoms including: anxiety, guilt, difficulty with stress and anger management, hyperarousal, re-experiencing, and self-esteem issues.  VA counselors assessed his psychosocial stressors as decreased or less severe, and his psychological symptoms as less severe.  

In VA progress notes dated from July 2010 through November 2010 the Veteran was oriented in all spheres, was logical and coherent, was not delusional, did not have suicidal ideation, and his mood was anxious.

In a February 2011 private medical opinion, Dr. A.M.T. opined that the Veteran tended toward isolation, had very interrupted sleep, and had no interest in social relations or daily activities.  The physician reported that the Veteran was intolerant to noises and groups of people and experienced recurrent dreams about the Vietnam War.  Dr. A.M.T. further reported that the Veteran was unable to follow a routine, forgot instructions, and had no motivation.  The Veteran appeared unshaven for several days, looking slow, passive, and anguished.  The Veteran was logical, had no suicidal or homicidal ideation, had no hallucinations, and was well oriented.  His affect was restricted and his mood depressed.  He presented as hopeless, but his judgment and insight were fair.  The physician assessed a GAF score of 48, and opined that the Veteran had a poor prognosis.  The physician further opined that the Veteran suffered a chronic emotional disorder, had been unable to work since 1996, and was totally unemployable.  

In VA treatment records dated September 2010 through April 2011 the Veteran was noted to have symptoms including: recurring intrusive thoughts, recurring nightmares, irritability, hypervigilance, social isolation, avoidance, abnormal sleep patterns, poor social functioning, anxiety, and anger.  

In an April 2011 letter the Veteran's neighbor, D.R., stated that the Veteran no longer socializes with anyone in the neighborhood.  The Veteran always appears serious and in a bad mood.  D.R. reported that since the Veteran stopped working, his behavior had worsened.  According D.R., the Veteran was always inside his house, did not say hello to anyone, and did not talk to his neighbors.

In a letter received by the RO in May 2011, a VA staff psychologist stated that the Veteran had a reported history of chronic socio-occupational and interpersonal impairment as consequence of re-experiencing symptoms (intrusive thoughts flashbacks and nightmares), poor impulse control (poor frustration tolerance aggressiveness), avoidant behaviors (isolation), and poor self-concept (feelings of shame and guilt).  The psychologist assessed a GAF score of 55.

The Veteran was afforded a VA examination in June 2011.  The Veteran reported dreams of his time in the war five to six days per week, which interfered with his sleep.  He reported irritability with his wife and an inability to relate to others.  He also reported an increased response to loud noises such as thunder.  The Veteran described his relationship with his son as "normal in spite of not seeing each other."  He reported having made new friends at group therapy and one or two neighbors, as well as keeping in touch with some old friends.  He reported that he had thought about suicide many times but had never attempted it.  He had no history of violence.  The examiner reported that the Veteran was clean and appropriately dressed.  He was tense.  His speech was unremarkable.  He was cooperative and attentive to the examiner.  His affect was appropriate and his mood was anxious.  The Veteran was able to do serial sevens and was oriented to person, place, and time.  The examiner described the Veteran's thought process as having an overabundance of ideas and circumstantiality.  Though his thought content was unremarkable, he had no delusions, and was able to understand the outcome of his behavior.  The examiner noted that the Veteran was not experiencing hallucinations, had no inappropriate behavior, no obsessive or ritualistic behavior, no panic attacks, no suicidal or homicidal thoughts, and his impulse control was good.  His remote, recent, and immediate memory were all normal.  The examiner reported that the Veteran's PTSD had a moderate effect on his ability to drive, in that he had episodes of anger while doing so.  The examiner described the Veteran's symptoms as recurrent distressing dreams, difficulty sleeping, irritability or outbursts of anger, social isolation, and anxious or depressed mood.  The examiner found that the Veteran was competent to handle finances.  The Veteran reported that he had not worked since 1996 when his company was sold and he was offered a retirement benefits package, but did not contend that his unemployment was due to his mental disorder.  The examiner assessed a GAF score of 65.  The examiner opined that there was not a total occupational and social impairment due to PTSD, and instead opined that the Veteran's symptoms resulted in occupational and social deficiencies with deficiencies in judgment, thinking, family relations, and mood; though not work.  The examiner further opined that the reason for the Veteran's separation from work was unrelated to PTSD, although the Veteran claimed to have PTSD symptoms while employed.

In a May 2012 letter a counselor from the Vet Center reported that the Veteran continued to report symptoms such as: intrusive thoughts, avoidant behaviors, insomnia, poor anger management, poor self-concept, and had expressed losing the desire to participate in activities that were once pleasurable.

In VA psychiatric progress notes dated from December 2011 through April 2015 the Veteran was well-groomed and had adequate hygiene.  He was calm, had appropriate and congruent affect.  His mood and speech were normal.  His thought process was intact.  The Veteran reported no suicidal or homicidal ideation, no delusions, no illusions, and no hallucinations.  He was oriented to person, place, and time, he and displayed normal cognition.  His insight, judgment, and impulse control were good.  The physician assessed GAF scores between 70 and 55, with the majority assessing a 60.  Notably, in August 2012 the Veteran reported hearing voices calling at times; in December 2012 VA the Veteran reported he was currently hospitalized at Capestrano Psychiatric Hospital; and in a February 2013 VA treatment record the Veteran reported he had attended a partial day hospital.

During a March 2015 evaluation with Dr. A.R.D., a private psychologist, the Veteran reported waking up frequently during the night and at times suffering hypersomnia or insomnia.   He reported anxiety, low energy levels, loss of interest in activities, frequent crying, social isolation, depressed mood, guilt, problems with attention, poor concentration, and problems making decisions.  He denied current suicidal or homicidal ideation, but reported past suicidal ideation eight to 10 years prior with no attempts.  He reported hearing voices while he is in the process of falling asleep two or three times a month and seeing shadows two or three times a month.  The examiner opined that the Veteran's description of current symptoms was not consistent with psychotic symptomatology.  The Veteran also reported daily recurrent and intrusive memories, avoidance behaviors, flashbacks five to six times per week, memory problems, marked diminished interest in participation in significant social or work related activities, persistent negative beliefs about himself and his life, persistent anger, verbal aggression, irritability, hypervigilance, past reckless and self-destructive behavior (alcohol), sleep problems, problems with concentration, and nightmares four to five times per week.  He also reported frequently waking up in the middle of the night to check the doors and windows, and avoiding stimulus that triggers flashbacks.  The Veteran reported difficulty closing the bathroom door since he becomes anxious and starts shaking, and reported that loud noises made him anxious and angry.  He further reported that he has difficulty leaving his home, only doing so to attend a weekly PTSD group, and avoids crowds and loud noises.  The examiner also interviewed the Veteran's wife, who corroborated the Veteran's reported symptoms.  She stated that she had seen an increase in the frequency and severity of the Veteran's symptoms in the prior 10 to 12 years, and feared that the Veteran would commit suicide in an impulsive rage.  The examiner, in her review of the Veteran's medical records noted that a psychiatric progress note dated in December 2012 documented a hospitalization at Capestrano Hospital, though the date was unknown.  At the time of the examination, the examiner reported that the Veteran was alert oriented to time person place and situation.  His gait and motor activity were within normal parameters.  His attention and concentration were within normal parameters.  His communication and speech were within normal parameters.  His verbal comprehension, fluency, and spontaneity were within normal parameters.  His short term and long-term memory were not impaired, though the Veteran reported having difficult remembering appointments and daily tasks.  The examiner found no evidence of impaired judgment, and noted that the Veteran maintained good eye contact and his behavior was appropriate.  The Veteran completed all the testing in the expected time frame.  After diagnostic testing, the examiner diagnosed PTSD, moderate recurrent major depressive disorder, and alcohol use disorder in sustained remission.  

The examiner explained that the Veteran's symptoms of depression and PTSD could be differentiated.  She attributed the Veteran's symptoms low energy levels, loss of interest in activities, frequent crying, social isolation, sleep problems, depressed mood, guilt, attention problems, poor concentration, and problems making decisions to his depression.  She attributed his symptoms of daily recurrent and intrusive memories, avoidance behaviors, flashbacks five to six times per week, distress when reminded of traumatic events, memory problems, marked diminished interest in participation in significant social or work related activities, persistent negative beliefs about himself and his life, persistent anger verbal aggression, exaggerated startle response, irritability, hypervigilance, sleep problems, problems with concentration, and nightmares four to five times per week to his service-connected PTSD.  The examiner opined that the Veteran's PTSD symptoms were of such a frequency and severity as to impact his daily functioning and cause clinically significant impairment in his everyday life.  She further opined that it was at least likely as not that his diagnosis of PTSD precluded him from securing and following substantially gainful employment, and the Veteran had been unable to secure and follow substantially gainful employment since 1996.  Finally, the examiner opined that the appropriate disability rating for the Veteran for the period from March 13, 2009, to present was 100 percent for the condition of PTSD because, despite participation in psychiatric treatment, the Veteran's symptoms had not improved enough to allow him to engage in employment, educational, or social activities.

In a May 2015 statement the Veteran reported that his PSTD caused anxiety, depression, difficulty sleeping, feeling the need to be alone, avoidance of crowded places, memory impairment, panic attacks, flashbacks, and difficulty maintaining relationships.  He reported that he had been married to his current wife for 40 years.  He stated that he experiences nightmares three to four times per week, which affects his ability to sleep in the same bed as his wife.  According to his statement, he does not like to leave his house due to his anxiety, and only does do to go to doctor appointments.  He reported that his friends were other Veterans in his PTSD therapy group, which he attended once a month.  He also reported that his neighbors were his friends, but he did not see them much because he did not leave his house.  The Veteran asserted that he had become more forgetful recently, and forgot to take his medication once or twice per week.  He reported panic attacks every two or three weeks, with one so severe he was sent to the hospital.  The Veteran also reported having flashbacks every two or three weeks, as well as depression.

The Veteran's wife, also in a May 2015 statement, reported that the Veteran had nightmares two or three times per week.  She indicated that the Veteran had a lot of fear and anxiety when he is at home alone, but did not like to leave the house because it causes him anxiety.  She reported that the Veteran only left the house to go to appointments.  She also stated that the Veteran's friends included the others in his PTSD therapy group, as well as their neighbors; however, she stated that he did not see the neighbors anymore because he was anxious to leave the house.  According to her statement, the Veteran is forgetful and does not take his medication, and experiences panic attacks every two or three weeks.  She described her relationship with the Veteran as a "time bomb," and reported that while sometimes he was good, sometimes he would scream and break things out of anger.  

The Veteran was afforded a VA examination in September 2015.  The Veteran reported that at the time of the examination he was living with his wife.  The VA examiner reported that the Veteran did not have more than one diagnosed mental disorder.  The examiner reported that the Veteran experienced symptoms including: recurrent, involuntary, and intrusive distressing memories and dreams; avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event; persistent and exaggerated negative beliefs or expectations; a persistent negative emotional state; irritable behavior and angry outbursts with little or no provocation; an exaggerated startle response; sleep disturbance; anxiety; and disturbances of motivation or mood.  The examiner observed that the Veteran behaved properly during the entire interview and was coherent, logic, and relevant.  There was no evidence of any distress, and the Veteran was mentally competent, alert, cooperative, and in full contact with reality in all the essential surroundings.  He was fully oriented, and there was no evidence of psychosis, delusions or ideas of reference during examination.  The Veteran's intellectual functioning was preserved.  The examiner noted that the since the 2007 diagnosis of PTSD, the Veteran had not experienced a significant decrease in functionality, had not been hospitalized, had no evidence of psychological crisis, and no evidence of changes in pharmacological treatment in relation to the service connected mental condition.  The examiner opined that the Veteran's mental condition was stable.  The examiner further opined that the Veteran was not unemployable on account of mental condition because the mental disorder symptoms were not severe enough to interfere with Veteran's daily activities, family responsibility, financial debts and social functioning.  The examiner noted that the Veteran was gainfully employed 1996, when he retired due to pharmaceutical closure.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Veteran was admitted to a Partial Hospitalization Program in October 2016.  In an evaluation completed on admission, the Veteran was reported to have symptoms including hopelessness, rapid mood swings, commanding hallucinations, severe insomnia, anxiety or severe panic, and excessive/severe worry.  The examining physician diagnosed PTSD with depression, and described the Veteran's problems as mood disorders, thought process disorders, anxiety levels that impede effective functioning, affected family functioning, affected employment functioning, alteration in physical functioning, alteration in sleep patterns, alteration in eating patterns, and financial problems.  

On admission, the Veteran reported having no ideas of death or homicidal ideation in the prior two weeks.  He further reported no history of violent behavior.  He was dressed appropriately and was cooperative.  His mood was depressed and his thought process was described as logical, coherent, and relevant.  The Veteran was oriented to person, place, and time.  His memory was normal, and his judgment and insight were poor.  The document was translated from Spanish and the evaluation notes describing the Veteran's motor behavior, verbal expression, affect, content of thought, disorders in perception, and intellectual functioning were illegible to the translator.  He reported that his lived with his spouse and they had a good relationship.  The Veteran also reported that he talked with the neighbors.  He reported that he had no difficulty with managing the budget, personal hygiene and grooming, or doing household chores.  He was not working at the time of admission.  The Veteran reported frequent fights with strangers, a lack of tolerance to unexpected events in the past and verbal aggression that he could not control in the past.  He described his strengths as his family.  He reported that when things did not go well for him he did not sleep well, and when people did not follow instructions he lost patience with them.  He stated that isolating himself helped keep his emotions under control.  The Veteran's suicide risk was evaluated as zero.  He was evaluated as severely depressed and as having major anxiety.  

Finally, in group therapy progress notes taken over the duration of the Veteran's partial hospitalization, the Veteran was reported to be clean, his thought was logical and relevant, he was coherent, his speech was well modulated, and he was alert.  His mood was vacillating and his affect appropriate.  He was oriented times three.  He was receptive, his judgment was good, and he appeared reserved.  Though at times he displayed poor communication.

	Analysis

The preponderance of the evidence is against a rating in excess of 50 percent, as the weight of the evidence is against a finding that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The evidence of record does not show that during the period the Veteran's psychiatric disability was manifested by such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that during the June 2011 VA examination the Veteran reported that he had thought about suicide many times but had never attempted it.  However, this is an isolated report.  Otherwise, the Veteran consistently denied suicidal ideation suicidal intent in VA and private treatment records both before and after the June 2011 VA examination.  Likewise, the Veteran has not been deemed to be a threat to himself or to others, and his treating providers have consistently assessed the Veteran as exhibiting no suicidal or homicidal thought.  

The Board also notes that during the March 2015 private medical examination with Dr. A.R.D. the Veteran reported that he had experienced suicidal ideation eight or 10 years prior; however, as that is outside of the period on appeal, it is not given weight in the Board's analysis of the severity of the Veteran's disability for the period on appeal.  

In the March 2015 private examination the Veteran reported frequently waking up in the middle of the night to check the doors and windows.  However, again, this is an isolated report of an obsessional ritual, and there is no other report by the Veteran, or by any treatment provider, of such symptoms.  

The Board further notes a single report in a May 2011 letter from a VA staff psychologist in which the Veteran was noted to have poor impulse control; however, VA mental health treating providers have otherwise consistently noted that the Veteran exhibited normal or good impulse control, judgment, and insight.

The Board finds significant the May 2015 statements the Veteran and his wife reported that the Veteran had panic attacks every two or three weeks.  Such a frequency of panic attacks does not rise to the level of a 70 percent rating, and is more in line with the criteria for a 30 percent disability rating, which describes panic attacks weekly or less often.  See 38 C.F.R. § 4.130 , Diagnostic Code 9411.

Additionally, while the Veteran has reported that he has no interest in social relations, and VA treatment providers have noted that the Veteran's symptoms include poor social functioning, the Veteran has maintained his relationship with his wife for more than 40 years, which he has described as good.  Likewise, the Veteran consistently reported that he has made and maintained friendships with the other Veteran's in his PTSD therapy group, as well as keeping in touch with some old friends.  See, e.g., June 2011 VA examination record; May 2015 Veteran statement; Thus, there is no evidence that the Veteran disability results in an inability to establish and maintain effective relationships as described by the 70 percent disability rating criteria. 

The Veteran has reported auditory hallucinations on a few occasions.  See March 2009 private treatment record; August 2012 VA treatment record; March 2015 private medical examination; October 2016 private treatment record.  However, the Veteran has otherwise denied experiencing hallucinations or delusions, and there is no evidence that the Veteran has had persistent delusions to warrant a higher disability rating.

The Board recognizes that the June 2011 VA examiner opined that the Veteran's PTSD symptoms resulted in occupational and social deficiencies with deficiencies in judgment, thinking, family relations, and mood.  However, the symptoms observed by the examiner do not describe the symptoms described in the 70 percent disability rating criteria.  For example, the examiner noted that the Veteran's thinking was impaired by frequent thoughts about traumatic events, but reported that the Veteran was oriented to person, place, and time, his thought content was unremarkable, he had no delusions, and was able to understand the outcome of his behavior, was not experiencing hallucinations, had no inappropriate behavior, no obsessive or ritualistic behavior, no panic attacks, no suicidal or homicidal thoughts, and his impulse control was good.  Similarly, the examiner described the impact on the Veteran's family relations as frequent arguments with wife and a relationship with only son; however, while the Veteran's condition clearly has an impact on his relationships, it does not rise to the level of an inability to establish and maintain effective relationships.  Moreover, while not dispositive, the examiner assessed the Veteran's overall degree of impairment with a GAF of 65, indicating mild symptoms.  Given this inconsistency, the Board places less weight on the examiner's finding that the disability results in deficiencies in most areas.

Further, the Board notes that in a March 2016 letter the Veteran's attorney argued that the VA examination conducted in September 2015 was inconsistent and insufficient for adjudication, and therefore should be ignored by VA.  The Veteran's attorney pointed out that the examiner reported "a multitude" of severe symptoms in the examination report, indicated that the Veteran's PTSD symptoms caused "clinically significant distress or impairment of social, occupational, or other important areas of functioning," and yet concluded that the Veteran's PTSD symptoms only resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The attorney further argued that the examiner focused on symptoms the Veteran did not have, which did not sufficiently inform VA of the Veteran's actual, current symptoms to allow an informed decision.  In addition, the attorney asserted that the examiner did not accurately document all of the Veteran's reported psychiatric conditions, contra to the holding in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

First, the Board notes that in its decision in Vazquez-Claudio, the Federal Circuit Court of Appeals made no reference to the adequacy of a VA examination or a requirement that a VA examiner must document all reported psychological conditions.  Instead, it held "that a [V]eteran may only qualify for a given disability rating under [38 C.F.R.] § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Given that the Veteran is service-connected for PTSD and no other mental disability, any symptomatology associated with a non-service connected disability would not be useful to the Board in assessing the severity, frequency, or duration of the particular symptoms of the Veteran's service-connected disability.  Additionally, in light of the holding in Vazquez-Claudio, the VA examiner's inclusion of symptomatology that was not present at the time of the examination will assist the Board in its assessment of the severity, frequency, or duration of the particular symptoms of the Veteran's service-connected PTSD.  Moreover, the examiner provided a full description of the Veteran's observable symptomatology in addition to reporting the absence of some symptomatology.  Therefore, the Board has taken the September 2015 VA examination into consideration.

Additionally, the Board acknowledges the March 2015 and August 2016 private medical opinions provided by Dr. A.R.D. in which the doctor opined that the appropriate disability rating for the Veteran's PTSD is 100 percent.  However, the symptoms observed by Dr. A.R.D. during the March 2015 examination simply do not describe the symptoms required for an evaluation greater than 50 percent, and the Board places more weight on the doctor's observations rather than her opinion of the appropriate disability rating.  Moreover, assignment of an evaluation under the Schedule is the responsibility of the finder of fact, not the examiner.  The adjudicator is charged with interpreting the competent and credible evidence of record as whole and reconciling such to accurately reflect the disability.  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); 38 C.F.R. § 4.2.  While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator.  As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder.  Moore, 555 F.3d at 1373.

The Board also acknowledges Dr. A.R.D.'s August 2016 critique of the September 2015 VA examination, and does not have the medical expertise to disagree with her contentions regarding the accuracy of the VA examiner's conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Dr. A.R.D. expressed concern that the VA examination report did not fully address the Veteran's social, occupational, and mental health history.  However, examination reports must be "read as a whole" and a medical examiner is not required to provide a detailed review of medical history or comment on every piece of favorable evidence in the record.  Monzingo v. Shinseki, 26 Vet. App. 97, 105-7 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that VA examiners do not have a reasons or bases requirement).  Next, while Dr. A.R.D.'s assertion that the VA examiner reported no history of hospitalization is correct, other than the Veteran's report in a December 2012 VA treatment record, there is no evidence that the Veteran had been hospitalized at any time prior to the VA examination.  The Board notes that the Veteran's attorney submitted private medical records from the Capestrano Hospital in January 2017.  The certification from the hospital included with the records indicated that the entire clinical file was provided, and no record of a partial hospitalization prior to September 2015 was included.  Likewise, none of the VA treatment records received, which included records from December 2012, evidence a hospitalization during that time.

The Board recognizes that the Veteran's admission a Partial Hospitalization Program in October 2016 could arguably suggest an increase in the severity of the Veteran's symptoms.  Nevertheless, the symptoms described by the treatment providers and reported by the Veteran during the partial hospitalization do not demonstrate symptomatology of such severity, frequency, or duration that would result in a higher disability rating.  For this reason, the Board finds further examination unnecessary.

Finally, while not dispositive, the Veteran has been assessed GAF scores as low as 48 in the February 2011 private medical opinion of Dr. A.M.T., and as high as 70 in a December 2011 VA treatment record, but was more generally assessed with GAF scores ranging from 55 to 60, indicative of mild to moderate symptoms, further indicating that the Veteran's disability picture has not more nearly approximated the criteria for a 70 percent or higher rating.

In summary, the evidence of record shows that a disability rating of 50 percent, but no higher, is warranted for the Veteran's PTSD.  A 50 percent disability rating during this period contemplates the severity, frequency, and duration of the Veteran's PTSD symptoms and is based on all of the evidence of record rather than any isolated medical finding or assessment of level of disability.  See 38 C.F.R. § 4.126 (a).  However, while the Board acknowledges that the Veteran has exhibited factors such panic attacks, auditory hallucinations, and poor social functioning, the symptomatology is not of sufficient severity, frequency, and duration to result in a higher rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Veteran's symptoms appear consistent with no more than occupational and social impairment with reduced reliability and productivity.  Thus, the criteria for a finding of a 70 percent evaluation or higher are not met during this period, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV.  Entitlement to a TDIU

The Veteran has claimed that he is unable to work due to his service-connected disability.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration. See 38 C.F.R. § 4.16 (b).

Currently, the Veteran's only service-connected disability is PTSD, rated at 50 percent.  Therefore, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).  

In his July 2015 application for TDIU, the Veteran indicated that his PTSD prevented him from securing or following any substantial gainful employment.  He reported that he became too disabled to work in June 1996.  Prior to that time, he worked security at Glaxo Smith Kline from January 1978 to June 1996.  However, he noted that he did not leave his job due to his disability.  The Veteran reported that he had Bachelor of Science in Arts.  He remarked that he had been receiving SSDI since 1996 due to the severity of his PTSD, which had resulted in employment problems.  

During the March 2009 VA examination, the Veteran reported that he retired in 1996 when his company closed and offered him a retirement benefit package.  

Medical opinions from the Veteran's private physician, Dr. A.M.T., that the Veteran has been unable to work since 1996 due to his disorder, despite having a bachelor's degree.  See March 2009 private medical opinion; February 2011 private medical opinion.  

During the June 2011 VA examination, the Veteran stated that he had not worked since 1996 when his company was sold and he was offered a retirement benefits package, but did not contend that his unemployment was due to his mental disorder.  At the conclusion of the examination, the VA examiner opined that there was not a total occupational impairment due to PTSD, and, specifically opined that the Veteran's symptoms did not result in a deficiency with work.  The examiner noted that the reason for the Veteran's separation from work was unrelated to PTSD, although the Veteran reported to have had PTSD symptoms while employed.

During the March 2015 private mental health examination, the Veteran reported that he had worked at Glaxo Smith Kline for 18 years, until the factory closed in 1996.  He did not report significant work dysfunction due to PTSD.  He stated that he occasionally called in sick when he wasn't feeling well emotionally, but his absences did not cause problems at work.  In spite of the Veteran's statement, Dr. A.R.D. opined that it was at least likely as not that the Veteran's diagnosis of PTSD precluded him from securing and following substantially gainful employment, and the Veteran had been unable to secure and follow substantially gainful employment since 1996.  

In September 2015, the Veteran reported that he retired in 1996 after the pharmaceutical plant closure.  The VA examiner opined that the Veteran was not unemployable on account of mental condition because the mental disorder symptoms were not severe enough to interfere with Veteran's daily activities, family responsibility, financial debts and social functioning, and noted that the Veteran was gainfully employed until 1996, when he retired due to pharmaceutical closure.  The examiner further opined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Board acknowledges and credits Dr. A.M.T.'s March 2009 and February 2011 opinions, and Dr. A.R.D.'s March 2015 opinion, which lend support to the Veteran's assertion that he is unable to obtain or maintain substantial gainful employment due to his PTSD.  The Board notes, however, that Dr. A.R.D.'s March 2015 opinion is undermined by the Veteran's own report during the examination that he did not retire due to the symptoms of his PTSD.  

Additionally, the Board recognizes that that in her March 2015 report, Dr. A.R.D. noted that the Veteran had been awarded SSA benefits in August 2002 based on affective disorder and lumbar sacral strain.  In her August 2016 addendum opinion, Dr. A.R.D. cited the fact that the Veteran had not worked since 1996 and was receiving SSA benefits for a mental health condition as support for her opinion.  Contra to Dr. A.R.D.'s report, in his July 2015 application for TDIU the Veteran asserted that he had been receiving SSA disability benefits for PTSD since 1996.  However, the Veteran's SSA medical records are not in the evidence before the Board because they have been destroyed, as reported by SSA in July 2011 and September 2015, as well as by the Veteran's attorney in December 2015.  However, if, as reported by Dr. A.R.D., SSA's award of benefits was based on non-service connected disabilities, it would be of diminished probative value.  Furthermore, the Board is not bound by the SSA's findings of disability or unemployability because there are significant differences in the definition of "disability" under the Social Security and VA systems.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

The Board finds that the greater weight of the competent and credible evidence of record is against a finding that the Veteran's service-connected disabilities alone would have prevented him from obtaining and sustaining any kind of employment, particularly, the Veteran's own statements.  The Veteran consistently reported that he retired in 1996 not due to his PTSD, but because the pharmaceutical plant at which he worked closed.  See March 2009 VA examination; June 2011 VA examination; March 2015 private evaluation; September 2015 VA examination; July 2015 TDIU application.  In addition, during the March 2009 VA examination, the Veteran reported that he was able to maintain a job and perform after military service because he kept his mind occupied, but once his job ended the symptoms became persistent and affected his functioning at a personal family and social level, but he did not report any interference with his ability to work.  The Board also finds persuasive the February 2011 and September 2015 VA examination reports in which VA examiners specifically found that the Veteran's PTSD did not affect his ability to work.

The Board has also considered the Veteran's occupational and educational history.  According the Veteran's statements, he has a four year degree, indicating that he could do, at a minimum, sedentary work.  Therefore, the objective evidence of record does not support a finding that the Veteran's service-connected disability, when considered along with his educational and occupational history, prevents him from securing or following any type of substantially gainful employment. 

In sum, as set forth above, the Veteran's disability rating does not meet the criteria for a schedular TDIU.  For the reasons set forth above, the Board finds that referral to the Director of Compensation Service for extraschedular consideration is not required, as the evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  See 38 C.F.R. § 4.16 (b).











ORDER

Entitlement to an increased rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


